—Appeal by the defendant from a judgment of the County Court, Nassau County *686(Cotter, J.), rendered October 21, 1997, convicting him of assault in the second degree, assault in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the right to be present at a material stage of the trial is not reviewable since he failed to make a sufficient record in this regard (see, People v Roman, 217 AD2d 473, affd 88 NY2d 18).
In addition, the defendant’s contention that the prosecutor’s summation improperly changed the theory of the case is unpreserved for appellate review (see, CPL 470.05) and, in any event, without merit (see, People v Turner, 187 AD2d 469).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Thompson, Joy and Florio, JJ., concur.